Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's remarks filed April 18, 2022 have been fully considered but they are not persuasive. 
1a.	The title CHARGING CONNECTOR does not provide value in classifying and searching, previously held objection sustained.

1b.	Argument pertaining to the references in the previous office action failing to disclose the features of the “first and second heat retaining covers are attached to the housing” is accurate.  
However the disclosed invention fails to show two covers attached to a single housing, which is what is claimed; “a housing” with two covers attached to the housing has insufficient support in the disclosure.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3 are rejected under 35 U.S.C. §112(a), because the specification, while being enabling for a connector comprising first and second connector portions, each connector portion including respective first and second rear housings each covered by respective first and second heat retaining covers; does not reasonably provide enablement for first and second heat retaining covers attached to a single housing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to produce the invention commensurate in scope with these claims. 

Allowable Subject Matter
Claim 2 is allowed.
Regarding claim 2;  allowability resides at least in part with the prior art not showing or fairly teaching a connector comprising a housing with a terminal accommodating chamber having a terminal fitting connected to an end of an electric wire, a temperature sensor attached to the terminal fitting and connected to an end of a detection line, a detection line seal member, through which the detection line is to be inserted, to be attached to a detection line seal accommodating portion provided with the terminal accommodating chamber in conjunction with ALL the remaining limitations within claim 2.

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  US 9,681,571 Hansen, US 10,833,458 Sarraf et al.,                         US 2021/0063097 Hitchcock et al. and US 10,953,761 Arai each disclose a connector having two connector portions.  However there is no teaching of respective first and second covers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire                        THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833